Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/633,839 and Amendment filed on 04/29/2022.  Claim 1 has been amended.  Claim 8 has been canceled.  Claims 1-7 and 9-11 remain pending in the application.
2. Objection of the specification has been withdrawn based on Applicant’s amendment.
3.  By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (U.S. Patent 10,664,020) in view of Bailey et al. (Pub. No.: JP 2008533663 A) and further in view of Sakurai (Pub. No.: CN 1139363).
5.  As to claim 1 Yoshitani describes a waterproof device that is worn on the body (an electronic device having high water resistance and being worn on the body/electronic device - Abstract; col.1, ll.65-67; col.2, ll.10-13), comprising:
a circuit unit (a circuit 30 - col.8, ll.33-34; col.10, ll.20-27; col.14, ll.36-39; col.20, ll.34-54; Figs.1A-1E, 3A-3E);
a power source (a power storage device 20 - col.8, ll.33-34; Figs. 1C-1G, 3A-3F, 5B, 7B); and
an exterior package that protects the circuit unit and the power source (a sealing structure 40 - col.7, ll.21-35; col.8, ll.3-25; col.8, ll.33-35; Figs. 1A-1E, 3A-3E), 
wherein the power source is a sheet-type (the power storage device 20 - col.27, ll.64-67; Figs. 1C-1G, 3A-3F, 5B, 7B) air cell (the power storage device 20 is an air secondary battery - col.16, ll.56-61; col.24, ll.7-14), and an electrolyte of the sheet-type air cell is an aqueous solution that contains an electrolyte salt (an electrolytic solution comprising room temperature molten salts - col.17, ll.25-30; col.24, ll.50-56; col.27, ll.54-63; col.29, ll.29-35; col.33, ll.26-67; col.34, ll.1-24; Figs.13A-13B); and
a water-repellent sheet has a water pressure resistance of 12 kPa or more (the sealing structure 40 of the electronic device is preferably formed using a film/sheet having high water resistance; the electronic device has water resistance to at least 2 atmospheres (bars), preferably to 5 atmospheres, further preferably to 10 atmospheres, and still further preferably to 20 atmospheres – col.9, ll.13-19; col.9, ll.65-67; col.10, ll.1-7; col.21, ll.51-66).
With respect to claim 1 Yoshitani does not explicitly describe that the aqueous electrolyte of the power source has a pH of 3 or more and less than 12.
As to claim 1 Bailey in combination with Yoshitani describes the power source (Abstract; page 4; ¶¶ 2, 6-7; page 5; ¶¶ 1-3; Fig.1) comprising aqueous electrolyte (an aqueous KOH/NaOH electrolyte - Abstract; page 6; ¶¶ 3, 7; page 7; ¶¶6-7; page 10; ¶ 8; page 3; ¶ 5) having a pH of 3 or more and less than 12 (pH of the electrolyte is about 10 or 7 - page 7; ¶ 3; page 8; ¶¶ 3-4).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Bailey’s teaching regarding the power source, wherein the aqueous electrolyte of the power source has a pH of 3 or more and less than 12 to modify Yoshitani’s invention by improving electrolyte leakage resistance, thereby  reducing a damage of the corrosivity by avoiding the electrolyte leakage (Abstract; page 8; ¶ 4).
With respect to claim 1 Bailey in combination with Yoshitani do not explicitly describe the waterproof device, wherein the water-repellent sheet is further air-permeable sheet. 
As to claim 1 Sakurai in combination with Yoshitani and Bailey discloses the waterproof device (Abstract; page 2, ¶¶ 1-2), wherein at least a part of the exterior package is composed of a water-repellent air-permeable sheet (breather filter 22 (water-repellent air-permeable sheet) is used to keep excellent air permeability and excellent waterproofness – page 6, ¶¶ 2-3; Figs. 2-3, 8-10, 13).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Sakurai’s teaching regarding the water-repellent sheet that is further air-permeable sheet to modify Yoshitani’s and Bailey’s inventions by providing excellent air permeability in addition to excellent waterproofness for the waterproof device, thereby avoiding damage of the air vent hole and restraining intrusion of the water and a dust into the exterior package of the waterproof device (Abstract; page 2, ¶ 8; page 6, ¶ 3).
6.  As to claims 9-10 Yoshitani in combination with Bailey and Sakurai recites:
Claim 9 The waterproof device comprising: a functional element that comes into contact with the skin (col.13, ll.5-24; col.20, ll.58-64); a drive circuit unit that operates the functional element (col.17, ll.10-17; col.39, ll.42-57; col.40, ll.30-55); a sheet-type cell as the power source (col.17, ll.10-13; col.24, ll.31-38) in which a power generation element, including a positive electrode and a negative electrode, is sealed between two sheet-type outer case members (col.14, ll.33-35; col.17, ll.10-30; col.24, ll.44-67; col.25, ll.1-2; Figs.7A-7B, 13A-13B); and an adhesive layer that is formed on an inner surface, wherein one of the sheet-type outer case members that is on an outer side of the sheet-type cell constitutes a part of the exterior package that is a shell member provided on an outer surface side of the entire device (col.9, ll.25-42; col.11, ll.59-67; col.12, ll.1-12; col.42, ll.17-24; col.45, ll.15-19; col.56, ll.10-18; col.73, ll.48-53);
Claim 10 The waterproof device, wherein the drive circuit unit and the sheet-type cell are stacked (col.17, ll.10-17; col.39, ll.42-57; col.40, ll.30-55).
7.  As to claim 11 Sakurai in combination with Yoshitani and Bailey teaches the waterproof device, wherein the cell is an air cell, and the water-repellent air-permeable sheet is disposed in a portion of the sheet-type outer case member that is on the outer side of the sheet-type cell and faces the positive electrode (page 5, ¶ 5; page 6, ¶¶ 2-7; page 7, ¶¶ 2-3; Figs. 2-3, 8-10, 13).
8.  Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani in view of Bailey and Sakurai and further in view of Hidaka et al. (U.S. Patent 8,394,134).
With respect to claims 2-6 Yoshitani, Bailey and Sakurai do not explicitly describe the waterproof device, wherein the water-repellent air-permeable sheet has an air permeability of 60000 sec/100 ml or less, has a thickness of 0.01 to 3 mm, and the support sheet is a nonwoven fabric sheet.
As to claims 2-6 Hidaka in combination with Yoshitani, Bailey and Sakurai discloses:
Claim 2 The waterproof device, wherein the water-repellent air-permeable
sheet has an air permeability of 60000 sec/100 ml or less (col.5, ll.37-44; col.16, ll.2-5; claims 6-9);
Claim 3 The waterproof device, wherein the water-repellent air-permeable sheet has a thickness of 0.01 to 3 mm (col.7, ll.22-36);
Claim 4 The waterproof device, wherein the water-repellent air-permeable sheet is a laminated sheet of a porous sheet with water repellency and a support sheet, and the support sheet is a nonwoven fabric sheet or a rubber sheet (col.2, ll.17-32; col.5, ll.45-67; col.6, ll.1-62; col.16, ll.2-18);
Claim 5 The waterproof device, wherein the porous sheet is made of polyethylene, polypropylene, or polytetrafluoroethylene (col.16, ll.2-18);
Claim 6 The waterproof device, wherein the nonwoven fabric sheet is made of polyethylene, polypropylene, polytetrafluoroethylene, or nylon (col.2, ll.17-32; col.5, ll.45-67; col.6, ll.1-62; col.16, ll.1-18).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Hidaka’s teaching regarding the waterproof device, wherein the water-repellent air-permeable sheet has an air permeability of 60000 sec/100 ml or less, has a thickness of 0.01 to 3 mm, and the support sheet is a nonwoven fabric sheet to modify Yoshitani’s, Bailey’s and Sakurai’s inventions by providing a heat used to warm a body (col.1, ll.5-6).
9.  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani in view of Bailey and Sakurai and further in view of Kawata et al. (U.S. Patent 10,755,869).
With respect to claim 7 Yoshitani, Bailey and Sakurai do not explicitly describe the waterproof device, wherein the rubber sheet is a urethane rubber sheet or a silicone rubber sheet.
As to claim 7 Kawata in combination with Yoshitani and Sakurai recites the waterproof device (Abstract; col.11, ll.13-31), wherein the rubber sheet is a urethane rubber sheet or a silicone rubber sheet (col.11, ll.32-38).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kawata’s teaching regarding the waterproof device, wherein the rubber sheet is a urethane rubber sheet or a silicone rubber sheet to modify Yoshitani’s, Bailey’s and Sakurai’s inventions by providing  a material of with rubber elasticity that can be used as long as it has resistance to heat at temperatures of the usage environment, thereby  the reliability of the power storage device can be improved (col.11, ll.13-44).

REMARKS
10.  Mostly Applicant argues that amended claims overcome rejections under 35 U.S.C. 103.
11.  Applicant's arguments filed on 04/29/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-7 and 9-11, as set forth above in the instant Office Action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851